Citation Nr: 0806792	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel






INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia. 


FINDING OF FACT

The veteran's prostate cancer was first found many years 
after service, and is not related to disease or injury in 
service, according to the competent evidence on file.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated during 
active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The veteran contends that his prostate cancer had its onset 
during military service.  He points out that he complained of 
urinary problems during service.  The veteran believes that 
diagnostic testing (specifically, a PSA test) should have 
been conducted, which would have shown the presence of 
prostate cancer.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Here, proper notice was sent to the veteran 
in March 2004, prior to adjudication of his claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran was provided notice compliant with Dingess in 
March 2006. Although this notice was provided after 
adjudication of the case, given the decision by the Board, 
the timing of this notice is not prejudicial to him.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). In this case, however, the 
evidence now of record fails to indicate that the veteran's 
prostate cancer had its onset in service or is otherwise 
related to service.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent 
private treatment records. Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be presumed for certain chronic 
diseases (e.g., malignant tumors) which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.


Analysis

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, private medical records relate that prostate 
cancer was initially diagnosed in July 2001 and a radical 
retropubic prostatectomy was conducted in August 2001.  This 
satisfies the first element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show any complaints, treatment or diagnoses of 
prostate cancer.  

The veteran reports that he complained of urinary problems 
during service.  While the records relate that he underwent 
circumcision in January 1961, there are no clinical 
references regarding the prostate gland.  Furthermore, the 
genitourinary (GI) system was considered clinically normal at 
the January 1962 examination conducted prior to his 
separation from active duty.  At this examination, the 
veteran specifically denied any problems with frequent or 
painful urination.  

In fact, the earliest evidence documenting the prostate 
cancer is in 2001, approximately 41 years after service 
discharge.  This is an extended period of time before a 
diagnosis regarding prostate cancer is reported.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000); Cf. Mense 
v. Derwinski, 1 Vet. App. 354 (1991) (appellant failed to 
provide evidence of continuity of symptomatology of low back 
condition).  The lack of treatment for any prostate problem 
for an extended period following service discharge would tend 
to indicate the absence of inservice onset.  

This also leads to the determination that it cannot be 
presumed that the veteran's prostate cancer was incurred 
during his active military service as the record does not 
show that prostate cancer was manifested to a degree of 10 
percent or more during the first post service year.  

More importantly, the record does not contain any clinical 
evidence that would tend to suggest that a chronic prostate 
disorder was incurred during military service.  The medical 
records do not include any opinion stating that a prostate 
disorder was either incurred in, or aggravated during 
service.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's 
prostate disorder is related to his inservice complaints.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  


ORDER

Service connection for prostate cancer is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


